
	

113 HR 4879 IH: Research for All Act of 2014
U.S. House of Representatives
2014-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4879
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2014
			Mr. Cooper (for himself and Mrs. Lummis) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to provide for expedited review of drugs and
			 biological products to provide safer or more effective treatment for males
			 or females, to amend the Public Health Service Act to enhance the
			 consideration of sex differences in basic and clinical research, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Research for All Act of 2014 .
		2.Sufficiency of design and size of clinical trials during expedited reviewThe Secretary of Health and Human Services, acting through the Commissioner of Food and Drugs,
			 shall review and develop policies, as appropriate, to ensure that the
			 design and size of clinical trials for products granted expedited approval
			 pursuant to section 506 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 356) are sufficient to determine the safety and effectiveness of
			 such products for men and women using subgroup analysis.
		3.Expedited review of drugs and biological products to provide safer or more effective treatment for
			 males or females
			(a)In generalSection 506 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 356) is amended by adding at the
			 end the following:
				
					(g)Expedited review of drugs and biological products To provide safer or more effective treatment for
			 males or females
						(1)Eligible productThe Secretary shall, at the request of the sponsor of a new drug, facilitate the development and
			 expedite the review of such drug if the drug—
							(A)is intended—
								(i)to avoid serious adverse events; or
								(ii)to treat a serious or life-threatening disease or condition;
								(B)whether alone or in combination with one or more other drugs or biological products, is intended
			 for safer or more effective treatment for men or women than a currently
			 available product approved to treat the general population or the other
			 sex; and
							(C)is supported by results of clinical trials that include and separately examine outcomes for both
			 men and women.
							(2)DesignationAt the request of the sponsor of an eligible product described in paragraph (1), the Secretary
			 shall designate the drug as an expedited product to provide safer or more
			 effective treatment for males or females.
						(3)Early and frequent communicationThe Secretary shall, with respect to each expedited product designated under this subsection,
			 provide early and frequent communication and review of incomplete
			 applications to the same extent and in the same manner as is provided
			 under subsections (b) and (d).
						(4)Rule of constructionNothing in this subsection shall be construed—
							(A)to lessen or otherwise alter the standard of safety and effectiveness required for the approval or
			 licensing of drugs or biological products under section 505 of this Act or
			 section 351 of the Public Health Service Act; or
							(B)to authorize application of the provisions of subsection (c) (relating to the use of surrogate
			 endpoints) to expedited products designated under this subsection..
			(b)Technical correctionsSubsection (f) of section 506 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 356) (relating
			 to awareness efforts), as designated by section 902(a) of Public Law
			 112–144, is amended—
				(1)in paragraph (1), by striking and and and inserting and; and
				(2)by moving such subsection (f) so that it follows subsection (e) of such section 506.
				4.Research on sex differences
			(a)Inclusion in NIH research
				(1)In generalSection 492B of the Public Health Service Act (42 U.S.C. 289a–2) is amended—
					(A)by redesignating subsections (b) through (g) as subsections (c) through (h), respectively; and
					(B)by inserting after subsection (a) the following:
						
							(b)Inclusion of sex differences in basic research
								(1)Applicability to basic research
									(A)In generalThe Director of NIH shall determine when it is appropriate for projects of basic research involving
			 cells, tissues or animals to include both male and female cells, tissues,
			 or animals.
									(B)Deadline for initial determination; updatesThe Director of NIH—
										(i)shall make the initial determinations required by subparagraph (A) not later than one year after
			 the date of enactment of the Research for All Act of 2014; and
										(ii)may subsequently update or revise such determinations as the Director determines appropriate.
										(C)ConsultationIn making the initial determinations required by subparagraph (A), the Director of NIH—
										(i)shall consult with the Office of Research on Women's Health, the Institute of Medicine, the Office
			 of Laboratory Animal Welfare, and appropriate members of the scientific
			 and academic communities; and
										(ii)may conduct outreach and educational initiatives within the scientific and academic communities on
			 the influence of sex as a variable in basic research in order to develop a
			 consensus within such communities on when it is appropriate for projects
			 of basic research involving cells, tissues or animals to include both male
			 and female cells, tissues, or animals.
										(2)InclusionBeginning on the date that is 1 year after the date of enactment of the Research for All Act of 2014, in conducting or supporting basic research in accordance with paragraph (1), the Director of NIH
			 shall, subject to paragraph (3), ensure that—
									(A)in the case of research on cells or tissues—
										(i)cells or tissues, as applicable, are derived from both male and female organisms in each project of
			 such research; and
										(ii)the results are disaggregated according to whether the cells or tissues are derived from male or
			 female organisms; and
										(B)in the case of animal research—
										(i)both male and female animals are included as subjects in each project of such research; and
										(ii)the results are disaggregated according to whether the subjects are male or female.
										(3)ExceptionParagraph (2) shall not apply to a project of basic research if the Director of NIH determines that
			 the inclusion of cells or tissues derived from both male and female
			 organisms, or the inclusion of both male and female animals as subjects,
			 as applicable, is inappropriate in the case of such project..
					(2)Design of researchSubsection (d) of section 492B of the Public Health Service Act (42 U.S.C. 289a–2), as
			 redesignated, is amended—
					(A)by striking (d) and all that follows through In the case and inserting the following:
						
							(d)Design of research
								(1)Clinical trialsIn the case; and
					(B)by adding at the end the following:
						
							(2)Basic researchIn the case of basic research in which cells or tissues derived from both male and female organisms
			 will be included in accordance with subsection (b)(2)(A) or both male and
			 female animals will be included as subjects in accordance with subsection
			 (b)(2)(B), the Director of NIH shall ensure that sex differences are
			 examined and analyzed, as appropriate..
					(3)Updating guidelines for clinical and basic researchSection 492B(f)(1) of the Public Health Service Act (42 U.S.C. 289a–2), as redesignated, is amended
			 to read as follows:
					
						(1)Date certain; updateThe guidelines required in subsection (e) regarding the requirements of this section for clinical
			 and basic research shall—
							(A)be updated and published in the Federal Register not later than 1 year after the date of enactment
			 of the Research for All Act of 2014;
							(B)reflect the growing understanding that sex differences matter;
							(C)ensure better enforcement of the requirements of this section by the personnel of the agencies of
			 the National Institutes of Health responsible for reviewing grant
			 proposals; and
							(D)include guidance on when research strongly supports or strongly negates the conclusion that there
			 is a significant difference in how the variables being studied affect
			 women or members of minority groups, as the case may be, relative to how
			 such variables affect other subjects in the research..
				(4)ApplicabilitySection 492B(f)(2) of the Public Health Service Act (42 U.S.C. 289a–2), as redesignated, is amended
			 by adding at the end the following: For fiscal year 2016 and subsequent fiscal years, the Director of NIH may not approve any proposal
			 of basic research to be conducted or supported by any agency of the
			 National Institutes of Health unless the proposal specifies the manner in
			 which the research will comply with this section..
				(5)Conforming changesSection 492B of the Public Health Service Act (42 U.S.C. 289a–2) is amended—
					(A)in the heading of subsection (a), by striking Requirement of inclusion and inserting Inclusion in clinical research;
					(B)in subsection (a)(1), by striking subsection (b) and inserting subsection (c);
					(C)in subsection (e)(1)(A), as redesignated, by striking subsection (b) and inserting subsection (c);
					(D)in subsection (e)(1)(B), as redesignated, by striking subsection (c) and inserting subsection (d); and
					(E)in subsection (e)(2), as redesignated, by striking subsection (b) and inserting subsection (c).
					(b)Biennial reports of Director of NIHSubparagraph (C) of section 403(a)(4) of the Public Health Service Act (42 U.S.C. 283(a)(4)) is
			 amended—
				(1)by redesignating clause (vi) as clause (vii); and
				(2)by inserting after clause (v) the following:
					
						(vi)Basic research, including a breakdown of the sex of organisms from which cells and tissues are
			 derived, a breakdown of the sex of animal subjects, and such other
			 information as may be necessary to demonstrate compliance with section
			 492B (regarding sex differences in basic research)..
				(c)Special Centers of Research on Sex DifferencesPart H of title IV of the Public Health Service Act is amended by inserting after section 492B of
			 such Act (42 U.S.C. 289a–2) the following:
				
					492C.Special Centers of Research on Sex DifferencesThe Secretary may award grants or other support to entities for the continued operation and
			 expansion of Special Centers of Research on Sex Differences..
			(d)Rule of constructionNothing in this Act or the amendments made by this Act shall be construed to lessen any standard or
			 requirement set forth in part 1, 2, or 3 of subchapter A of chapter I of
			 title 9, Code of Federal Regulations.
			5.GAO reportsNot later than 1 year after the date of enactment of the Research for All Act of 2014, the Comptroller General of the United States shall—
			(1)submit to the Congress updated versions of the reports of the Government Accountability Office
			 entitled Women’s Health: NIH Has Increased Its Efforts To Include Women in Research (published in May 2000; GAO/HEHS–00–96) and Women’s Health: Women Sufficiently Represented in New Drug Testing, But FDA Oversight Needs
			 Improvement (published in July 2001; GAO–01–754); and
			(2)in such updated reports—
				(A)examine the inclusion of women, female animals, and female-derived cells and tissues in federally
			 funded research over the past decade;
				(B)examine how Federal agencies report and analyze subgroup information and translate any differences
			 to the medical community and patients;
				(C)determine whether the quality of care which women receive is being negatively impacted by inclusion
			 rates in basic and clinical research; and
				(D)address current efforts within National Institutes of Health and other government agencies to
			 encourage the sharing of research data on sex differences and evaluate
			 mechanisms to improve such sharing, including a publicly accessible online
			 system that will conform with policies protecting commercial, proprietary,
			 or private information.
				
